Citation Nr: 1432072	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to the service-connected left tonsillar squamous cell carcinoma. 

2.  Service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to the service-connected left tonsillar squamous cell carcinoma.

3.  Service connection for chloracne, to include as due to herbicide exposure.

4.  Entitlement to an effective date earlier than September 26, 2006 for the grant of service connection for left tonsillar squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 1961 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

On the June 2011 VA Form 9, the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In a June 2013 VA report of contact, the Veteran subsequently withdrew the hearing request; moreover, the June 2013 VA Form 646 indicated that the Veteran did not wish to appear for a hearing with the Board in connection with the claims at issue.  Accordingly, the Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).

The issue of an earlier effective date for the grant of service connection for left tonsillar carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The claim for service connection for peripheral neuropathy was most recently denied by a June 1998 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.  

2.  Evidence received since the June 1998 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection, so raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy. 

3.  The Veteran has current disabilities of peripheral neuropathy and chloracne.  

4.  The Veteran had service in the Republic of Vietnam during the Vietnam War Era and is presumed to have been exposed to herbicides in service.

5.  The Veteran did not sustain an injury or disease associated with peripheral neuropathy nor did he have chronic symptoms of peripheral neuropathy in service.

6.  Symptoms of peripheral neuropathy did not manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service. 

7.  Symptoms of peripheral neuropathy were not continuous after service separation.
 
8.  Peripheral neuropathy was not caused by or increased in severity beyond the natural progress of the disease by treatment for the service-connected left tonsillar squamous cell carcinoma.

9.  The Veteran's chloracne is directly related to in-service exposure to herbicides.



CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied service connection for peripheral neuropathy, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria for reopening service connection for peripheral neuropathy are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for peripheral neuropathy, to include as due to in-service herbicide exposure and as secondary to service-connected left tonsillar squamous cell carcinoma, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board is reopening service connection for peripheral neuropathy and granting service connection for chloracne.  This constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties with respect to these two issues is required and the Board will only address VCAA notice and assistance duties as they apply to the claim for service connection merits for peripheral neuropathy.

With regard to the claim for service connection for peripheral neuropathy, notice was provided to the Veteran in May 2008 prior to the initial adjudication of the claim in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  This letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service VA and private treatment records, as well as the Veteran's own statements in support of his claims.  

Moreover, the Veteran has reported receipt of Social Security disability benefits, and no attempt to obtain records from the Social Security Administration (SSA) has been made.  See June 2008 VA examination report (noting the Veteran's report of receiving Social Security disability benefits since 2005).  However, the claim for service connection for peripheral neuropathy is denied on both a direct basis and a presumptive basis; because the evidence shows no in-service injury or disease and no manifestation to a compensable degree of peripheral neuropathy within one year of in-service exposure to herbicides, any medical opinion that purported to relate the Veteran's peripheral neuropathy to service that may be included in the SSA records would be based on an inaccurate factual premise of in-service injury or disease having occurred and would be of no probative value.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2006). Such evidence of that is of no probative value cannot, ipso facto, be "material" evidence, as it provides no reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In consideration of the foregoing, the Board finds that records from the SSA are not relevant to the Veteran's claim for service connection for peripheral neuropathy; therefore, a remand to attempt to obtain SSA records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  With regard to the claim for service connection for neuropathy, the Veteran underwent VA examinations in April 1998 and March 2013 with addendum opinions in April 2013 and June 2013.  The Board finds that, taken together, these examination reports and opinions are adequate for the purpose of deciding service connection for peripheral neuropathy.  The examination reports contain all the findings needed to evaluate the claim for service connection, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Reopening of Service Connection for Peripheral Neuropathy

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by a June 1998 rating decision on the basis that the Veteran did not have a diagnosis of peripheral neuropathy and that acute or subacute peripheral neuropathy did not become manifest to a degree of 10 percent within one year from last exposure to herbicide.  The Veteran was notified of this decision and of procedural and appellate rights by letter in June 1998.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2013).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current disability of peripheral neuropathy that became manifest to a compensable degree within one year of in-service exposure to herbicides. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a peripheral neuropathy.  The new evidence includes VA and private post-service treatment records, service personnel records, a January 2012 VA examination report, and a March 2013 VA examination report with addendums dated in April 2013 and June 2013, as well as lay statements by the Veteran and his ex-spouse.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

The March 2013 VA examination report shows a current diagnosis of idiopathic peripheral neuropathy.  Lay statements by the Veteran and his ex-wife provide that the Veteran had symptoms of peripheral neuropathy within 1 year of service separation; these statements are presumed credible for purposes of the application to reopen service connection for peripheral neuropathy.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses previously unestablished facts, which are that the Veteran has a current diagnosis of peripheral neuropathy and that he had symptoms of peripheral neuropathy within one year of in-service exposure to herbicides.  For these reasons, the Board finds the newly-received evidence to be both new and material to reopen service connection for peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will consider service connection for peripheral neuropathy on the merits below.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam era) will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, type II (adult-onset) DMII, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Peripheral neuropathy, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and peripheral neuropathy becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Peripheral Neuropathy

The Veteran contends that service connection is warranted because the current peripheral neuropathy is due to herbicide exposure or, in the alternative, secondary to treatment for the service-connected left tonsillar squamous cell carcinoma (left tonsillar carcinoma).  See March 2009 VA Form 21-526 and February 2010 VA Form 21-4138.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence establishes that the Veteran's peripheral neuropathy is not related to service, to include as due to herbicide exposure, or secondary to the service-connected left tonsillar carcinoma.

The Board finds that the Veteran has a current disability of peripheral neuropathy.  The March 2013 VA examination shows a diagnosis of idiopathic peripheral neuropathy.  

The Veteran is presumed to have been exposed to herbicides in service.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.  A DD Form 214 shows that the Veteran had service in the Republic of Vietnam from February 1970 to April 1971.  

The Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of peripheral neuropathy, nor were there chronic symptoms related to peripheral neuropathy during service.  With respect to the in-service incurrence, service treatment records show no complaints, treatment, or diagnosis associated with peripheral neuropathy.  The April 1971 service separation examination showed a normal neurologic evaluation as well as a normal evaluation of the upper and lower extremities.  

The Veteran contends that after being exposed to herbicides during service he experienced burning in throat and on the skin over his entire body and that burning sensation and numbness occurred while in Vietnam in 1971.  See March 2009 VA Form 21-526.  The Board finds that the Veteran's recent statement regarding in-service symptoms of peripheral neuropathy are outweighed by the more contemporaneous service treatment records, which indicate that the Veteran made no complaints relating to the above-referenced symptoms nor did he note any of these complaints at the time of the service separation examination and there were no clinical findings of a neurologic disorder at the time of the service separation examination.  In fact, the April 1971 separation examination report showed that the Veteran reported that his health was in good condition and that his physical condition had not changed since his previous physical examination; the Veteran's previous physical was his entrance examination at which he reported having no symptoms relating to peripheral neuropathy.  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that the Veteran had no in-service occurrence of peripheral neuropathy; therefore, service connection for neuropathy is not warranted on a direct basis.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's peripheral neuropathy did not manifest to a degree of 10 percent within a year after the last date on which the Veteran was exposed to herbicides during active service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board further finds that the weight of the lay and medical evidence of record establishes that the Veteran did not have continuous symptoms of peripheral neuropathy since service.

According to the DD Form 214, the Veteran left the Republic of Vietnam in April 1971.  Therefore, in order to establish service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(6), there has to be evidence that peripheral neuropathy manifested to a degree of 10 percent by April 1972.  

Peripheral neuropathy is evaluated under Diagnostic Codes (DC) 8513, 8613, and 8713, which provide ratings for paralysis, neuritis, and neuralgia for all radicular groups (upper, middle, and lower).  A disability rating of 20 percent is warranted for mild incomplete paralysis of all (major) radicular groups.  38 C.F.R. § 4.124a (2013).  Alternatively, peripheral neuropathy can rated by analogy to neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2013).  Under DC 8520, a disability rating of 10 percent is assignable for incomplete paralysis which is mild.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that of complete paralysis.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  As explained in more detail below, the Veteran reported that he had a burning sensation with numbness within one year of last in-service exposure to herbicides, but these reports are not credible as explained below.  Even assuming arguendo that the Veteran's reports are credible, the symptoms described did not rise to the level of mild incomplete paralysis or impairment of function of all radicular groups or mild incomplete paralysis of the sciatic nerve within either a one-year period from the last in-service herbicide exposure or within one year of service separation. 

The Veteran asserts that he has had burning sensation and numbness in all of his body since service with increasing pain and severity.  See March 2009 VA Form 21-526.  The Veteran contends that he was evaluated for complaints of numbness after service in 1972 and that a physician diagnosed him with transient peripheral neuropathy.  See June 2011 VA Form 9.  However, these statements are contradicted by other lay and medical evidence of record.  In June 2008, the Veteran reported that he began to suffer a severe burning sensation post military in 1985 and that he sought treatment at that time.  See June 2008 VA Form 21-4138.  At a January 2007 VA hematology/oncology consultation, the Veteran reported he had unusual/uncomfortable sensation since approximately 1984.  A September 2008 VA hematology/oncology consultation showed that the Veteran reported that he had burning pain that first started in 1985.  A March 2009 VA internal medicine note showed that the Veteran reported feeling numb in both legs as early as 1982.  An April 2010 VA internal medicine note provided that the Veteran indicated that he was diagnosed with peripheral neuropathy in 1985, which directly contradicts the Veteran's statements that he was diagnosed with peripheral neuropathy in 1972.  

The Board finds that the Veteran's reports of onset of symptoms of peripheral neuropathy in 1982 to 1985 at the medical consultations are more probative because an individual will more likely provide an accurate history of a disease at a medical consultation in order to receive the most appropriate treatment for the disease complained of.  Given the Veteran's reports, the weight of the lay and medical evidence of record establishes that the onset of peripheral neuropathy was approximate in 1982, about 10 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Moreover, a June 2011 statement provided by the Veteran's ex-wife indicated that the Veteran had burning in arms and legs but that this burning pain ceased within one year.  Finally, a March 1998 VA examination report showed that the Veteran had a normal neurologic evaluation and that his symptoms did not suggest neurological or medical illness.  Therefore, based on the totality of the lay and medical evidence, the Board finds that the weight of the credible evidence demonstrates that the Veteran's peripheral neuropathy did not manifest to a degree of 10 percent within a year from the date of last exposure to herbicide during active service nor did he have continuous symptoms of peripheral neuropathy since service.  Therefore, the criteria for presumptive service connection based on exposure to herbicides under 38 C.F.R. § 3.307(a)(6) are not met; moreover, the criteria for presumptive service connection for peripheral neuropathy as an organic disease of the nervous system under 38 C.F.R. § 3.303(b), based on chronic symptoms in service and continuous symptoms since service, are not met.

Turning to the theory of service connection for peripheral neuropathy as secondary to the service-connected left tonsillar carcinoma, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that peripheral neuropathy was not caused or permanently worsened (aggravated) by the service-connected left tonsillar carcinoma.  The Veteran contends that his peripheral neuropathy is secondary to chemotherapy treatment of the service-connected left tonsillar carcinoma.  In connection with the appeal, the Veteran underwent a VA examination in March 2013 with addendum opinions in April 2013 and June 2013.  The VA examiner opined that that the current peripheral neuropathy is less likely than not caused by or aggravated (worsened in severity beyond a normal progression) by the chemotherapy treatment of the service-connected left tonsillar carcinoma.  In reaching this conclusion, the VA examiner explained that the neurology notes of record indicate a diagnosis of neuropathy with transient worsening following chemotherapy (treatment by Cisplatin); the VA examiner stated that Cisplatin is a known cause of neuropathy, but not of small fiber neuropathy.  The VA examiner further reasoned that the Veteran had a normal Electromyography (EMG) in 2011, except that small fiber neuropathy could not be ruled out; the VA examiner stated that small fiber neuropathy is not associated with Cisplatin therapy and that the Veteran's current small fiber peripheral neuropathy is therefore not consistent with Cisplatin treatment.

The Board finds that, taken together, the March 2013, April 2013, and June 2013 VA examination and opinion reports are highly probative with respect to service connection for peripheral neuropathy as secondary to treatment for the service-connected left tonsillar carcinoma because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced VA examination and opinion reports provide competent, credible, and probative evidence which supports the finding that the currently-diagnosed peripheral neuropathy is not secondary to the service-connected left tonsillar carcinoma. 

Insomuch as the Veteran asserts that peripheral neuropathy is secondary to the service-connected left tonsillar carcinoma, the Board finds that the Veteran is not competent to relate peripheral neuropathy to left tonsillar carcinoma.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as peripheral neuropathy as it relates to another complex medical condition such as left tonsillar carcinoma.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer); Rucker, 
10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed peripheral neuropathy was not incurred in service, and is not secondary to the service-connected left tonsillar carcinoma.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for peripheral neuropathy is not warranted.

Service Connection for Chloracne

The Veteran contends that service connection is warranted because the current chloracne is related to service, to include as due to herbicide exposure.  See March 2009 VA Form 21-526 and February 2010 VA Form 21-4138.  The Veteran's representative, in a September 2013 brief, contends that the Veteran's chloracne manifested and was diagnosed within one year of being exposed to herbicides in Vietnam during active service.

The Board finds that the weight of the lay and medical evidence of record establishes that the Veteran has a current disability of chloracne.  In an April 2009 letter, a VA physician indicated that the Veteran has chloracne.



The Board finds that the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.  A DD Form 214 shows that the Veteran had service in the Republic of Vietnam from February 1970 to April 1971.  

The Board finds that evidence is in relative equipoise as to whether the current chloracne is directly related to active service.  The Veteran asserts that, after returning from Vietnam, he developed oily skin and severe acne with blackheads over the face and upper portion of his body and that he was diagnosed with chloracne by a physician in 1972.  However, post-service treatment records show no treatment, complaints, or diagnosis of chloracne.  

In an April 2009 letter, a VA physician indicated that the Veteran was a patient of his and that he had recently evaluated the Veteran for acne.  The VA physician opined that it is more likely than not that the Veteran has chloracne after returning from Vietnam, which was a direct result of exposure to environmental toxins such as Agent Orange in Vietnam.  The Board finds that the April 2009 VA physician's opinion is highly probative with respect to the theory of service connection for chloracne because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 21 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the above-referenced VA physician's opinion provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed chloracne is directly related to service.  

Combee, 34 F.3d at 1042.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently-diagnosed chloracne is directly related to service to warrant service connection for chloracne.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for peripheral neuropathy is reopened. 

Service connection for peripheral neuropathy is denied.

Service connection for chloracne is granted.


REMAND

Earlier Effective Date for Service Connection for Left Tonsillar Carcinoma

The record reflects that a notice of disagreement with the January 2010 rating decision, which granted service connection and assigned an effective date for left tonsillar carcinoma, was received by VA in August 2010.  In an August 2010 statement, the Veteran indicated that service connection for left tonsillar squamous cell carcinoma should be backdated to November 12, 2003 which is the onset of serious loss of physical and mental mobility and function as established by M.T., M.D.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of an earlier effective date for the grant of service connection for left tonsillar squamous cell carcinoma is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of an earlier effective date for the grant of service connection for left tonsillar squamous cell carcinoma.  The Veteran should be given an opportunity to perfect the appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the above-referenced issue following the issuance of the statement of the case unless he perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


